DETAILED ACTION
Claims 1-17 were subjected to restriction requirement mailed on 04/22/2022.
Applicants filed a response, and elected Group I, claims 1-7, and withdrew claims 10-17, with traverse on 06/20/2022.
Claims 1-17 are pending, and claims 8-17 are withdrawn after consideration.
Claims 1-7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 04/22/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“In this respect, the cited art fails to disclose or teach preparing a mesoporous OSM as described by the Applicant in Claim 1.”

Remarks, p. 7
The examiner respectively traverses as follows:
With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action mailed 04/22/2022.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented).  Also, even with respect to the newly amended claims filed 06/20/2022, the previously cited references still show that the amended claims do not make a contribution over the prior art (i.e., that Groups I to IV still lack the same or corresponding special technical features) because the groups do not make a contribution over Kodama et al., US 2016/0207027 A1 (Kodama) (provided in IDS received on 07/01/2020), and taken in view of evidence by ATI, Safety Data Sheet of zirconium oxychloride solution (ATI) and Adamski et al., Synthesis of nanostructured tetragonal ZrO2 of enhanced thermal stability, Nukleonika, 2006 (Adamski) as set forth below.
Kodama discloses a zirconia-based porous body having a pore diameter suitable for supporting catalytic active species, specifically, a zirconia-based porous body in particle form having a pore diameter peak at 20 to 100 nm in the pore distribution by BJH method (i.e., the zirconia-based porous body is mesoporous) (Kodama, Abstract); the zirconia-based porous body can be used for widely varying exhaust gas purification catalysts, in an environment where its oxygen storage ability and oxygen release ability can be effectively used (i.e., the zirconia-based porous body is an oxygen storage material) (Kodama, [0133]).
Kodama further discloses the method for producing the zirconia-based porous body sequentially comprises the following steps: 
Step (1), separately heating a zirconium salt solution and a solution of sulfatizing agent;
Step (2), mixing the zirconium salt solution after heating and the solution of sulfatizing agent after heating to obtain a basic zirconium sulfate-containing reaction liquid (i.e., basic zirconium sulfate refers to Zr(SO4)2, not indicating the liquid has a basic pH) as a liquid mixture;
Step (4), adding an alkali to the basic zirconium sulfate-containing reaction liquid to obtain a zirconium-containing hydroxide (reading upon neutralizing the zirconium containing precursor slurry with a base to achieve co-precipitation of any constituent metal hydroxides);
Step (5), and subjecting the zirconium-containing hydroxide obtained in step 4 to heat treatment to obtain a zirconia-based porous body (Kodama, [0020] – [0025]).

Kodama further discloses the zirconium salts used in the present invention are not limited as long as they supply zirconium ions, the use of zirconium oxychloride is preferable (Kodama, [0064]); and the solvent may be suitably selected according to the type, etc., of zirconium salt used, and water is generally desirable (Kodama, [0065]).

With respect to an acidic pre-polymerized solution of zirconium oligomer species, ATI discloses that zirconium oxychloride solution with water as the solvent has a pH value below 1 (i.e., zirconium oxychloride solution with water is acidic) (ATI, page 4, Section 9); Adamski discloses when ZrOCl2·8H2O (i.e., zirconyl chloride) is dissolved in water, cyclic tetramer complexes are formed as dominant entities (i.e., pre-polymerized solution of zirconium oligomer species) (Adamski, page S31, right column, 1st paragraph). Therefore, the zirconium salt solution of zirconium oxychloride in water of Kodama would inherently be an acidic pre-polymerized solution of zirconium oligomer species.

Kodama further discloses the production method optionally comprises adding a salt (metal salt) of at least one metal selected from the group consisting of rare earth elements, transition metal elements other than rare earth elements, alkali earth metal elements, Al, In, Si, Sn, and Bi, in any one of steps 1 to 4 (Kodama, [0083]). Therefore, it would be obvious for a person or ordinary skill in the art to add the salt (metal salt) of at least one metal to any of steps 1 to 4, including in step (1), to the zirconium salt solution (i.e., to make a polyvalent metal containing mixture).
Kodama further discloses examples of the rare earth elements include Ce, Y, Sc, La, Pr, Nd, and the like, with Ce, La, Pr, Nd, and Y being preferable (Kodama, [0085]). Specifically, Kodama further discloses in Example 1, an aqueous lanthanum nitrate solution and an aqueous neodymium nitrate solution were added thereto and uniformly mixed (i.e., adding a solution of cerium and at least one rare earth other than cerium salts to the zirconium containing solution to make a polyvalent metal containing mixture) (Kodama, [0099]).

With respect to an acidic solution of cerium and rare earth salts, given that Kodama discloses the same cerium nitrate solution and lanthanum nitrate solution of the present application (Specification, [0030]), the cerium nitrate solution and lanthanum nitrate solution (reading upon an acidic solution of cerium rare earth salts) of Kodama would inherently be acidic. 

Given Kodama uses identical or substantially identical acidic polyvalent metal containing mixture (i.e., a solution comprising an acidic solution containing polymerized zirconium oligomers, cerium nitrate and lanthanum nitrate) and sodium sulfate solution (i.e., a complexing agent) with those of the present application (specification, [0030]), it is clear that in the method of Kodama, there would be the interaction of the acidic polyvalent metal containing mixture with a solution of a complexing reagent that exhibits an affinity towards zirconium.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Kodama further discloses after neutralization, the slurry is filtrated to obtain a zirconium-containing hydroxide. The obtained zirconium-containing hydroxide is preferably washed with purified water or the like, if necessary, to remove impurities (reading upon washing the precipitated mixed oxide material with water to remove cationic and anionic admixtures); after washing, drying or the like may be performed, if necessary (Kodama, [0080]).

Kodama further discloses in step 5, the zirconium-containing hydroxide obtained in step 4 is subjected to heat treatment to oxidize the zirconium-containing hydroxide to thereby obtain a zirconia-based porous body (reading upon calcining the mixed oxide material to form the OSM) (Kodama, [0081])

Kodama further discloses in Fig. 1, a graph showing the pore diameter distribution of the zirconia-based porous bodies before heating (i.e., the hydroxide precipitate that was obtained after filtering, washing, drying and heat treatment at 600° C, but prior other additional heat treatment according to Kodama [0101] to [0102]) obtained in Examples 1 to 4 (Kodama, Fig. 1), wherein, all of Examples 1-4 show a fraction of 2-10 nm pores that is less than 20% by volume.

Therefore, since the limitations fail to define a contribution over Kodama taken in view of evidence by ATI and Adamski, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.

Applicant further argues:
“Kodoma fails to form an acidic pre-polymerized solution of zirconium oligomer species prior to the addition of one or more metal nitrates and a complexing agent.”

Remarks, p. 7



The Examiner respectfully traverses as follows:
Kodama discloses the zirconium salts used are not limited as long as they supply zirconium ions, the use of zirconium oxychloride is preferable (Kodama, [0064]); and the solvent may be suitably selected according to the type, etc., of zirconium salt used, and water is generally desirable (Kodama, [0065]). According to ATI, zirconium oxychloride solution with water as the solvent has a pH value below 1 (i.e., acidic) (ATI, page 4, Section 9); and according to Adamski, when ZrOCl2·8H2O (i.e., zirconyl chloride) is dissolved in water, cyclic tetramer complexes are formed as dominant entities (i.e., pre-polymerized solution of zirconium oligomer species) (Adamski, page S31, right column, 1st paragraph). Therefore, the zirconium salt solution of zirconium oxychloride in water (i.e., prior to the addition of the one or more metal nitrates and a complexing agent) of Kodama would inherently be an acidic pre-polymerized solution of zirconium oligomer species, as set forth in the Office Action below on pages 15-16, absent evidence to the contrary.


Applicant further argues:
“Kodoma fails to form a solution of pre-polymerized zirconium oligomer species as defined by the Applicant in the present disclosure.”

Remarks, p. 8
“Kodoma fails to teach or make obvious the process of making an Oxygen Storage Material (OSM) as defined by the Applicant in the present disclosure.”

Remarks, p. 9


The Examiner respectfully traverses as follows:
While applicant points to specific examples disclosed in the specification to support the position, it is noted that “(a) mixes together ZrOC2 *8H2O crystals dissolved in an aqueous medium with cerium (III) nitrate solution and at least one other rare earth metal nitrate solution followed by passing the polyvalent metal containing mixture through a column of DOW Amberlite PWA15 resin in OH-form (Example 1A)…… The Applicant specifically states that a pre-polymerized zirconium oligomer solution may be formed by partial removal of any charge balancing counter-anion by electrodialysis; anionic extraction with aliphatic amines or by the treatment with an anion exchange resin; dissolution of freshly made zirconium hydroxide in an acid; or using a redox reaction with a chloride ion form a zirconium oxychloride solution and H2O2 in acidic media (see original specification, paragraph [0018])” and “the Applicant adds the complexing agent to the polyvalent metal containing mixture late in the process, i.e., in step (c) of the method defined in the present disclosure” are not recited in claims, and therefore they cannot be a part of the technical features.  Therefore, Kodama taken in view of evidence by ATI and Adamski still meets the technical features as forth above in item 3.

Applicant further argues:
“In addition, one skilled in the art will understand that the process of preparing a mesoporous Oxygen Storage Material (OSM) affects both the structure of the mixed oxide that is formed and ultimately the properties exhibited by the OSM. Thus, the skilled person would expect the product prepared according to the Applicant's process to exhibit a different structure and/or properties from the product prepared according to the process of Kodoma.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, not only the Kodoma teaches the process of forming the OSM as claimed in the technical feature, Kodoma also teaches structural limitations as claimed in the technical feature. See item 3 as set forth above.
Secondly, given that Kodoma teaches the process of forming the OSM as claimed in the technical feature, the OSM of Kodoma would necessarily and inherently exhibit the structure and properties of the present invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


The requirement is still deemed proper and is therefore made FINAL.

Claims 8-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US2019/012480, filed 01/07/2019; PRO 62614600, filed 01/08/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:  
Claim 1, line 2, it is suggested to amend “the steps” to “steps”.
Claim 1, line 6, to ensure proper antecedent basis and clarity, it is suggested to amend “the zirconium containing solution” to “the acidic pre-polymerized solution of zirconium oligomer species”.
Claim 1, line 7, it is suggested to amend “the interaction” to “interaction”.
Claim 5, line 2, it is suggested to amend “the molar ratio” to “a molar ratio”.
Claim 5, line 3, it is suggested to amend “complexing agent” to “the complexing agent”.
Claim 5, line 3, it is suggested to amend “the range” to “a range”.
Claim 6, line 2, it is suggested to amend “metal-containing” to “metal containing”.
Claim 7, line 3, it is suggested to amend “or tetraalkylammonium hydroxide” to “and tetraalkylammonium hydroxide”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, recites a phrase “the acidic polyvalent metal containing mixture”, which lacks antecedent basis. The examiner interprets the phrase refers to “the polyvalent metal containing mixture”.

Claim 1, lines 7-9, recites “allowing for the interaction of the acidic polyvalent metal containing mixture with a solution of a complexing reagent comprising anions that have an affinity towards zirconium”, which is not an active step. It is unclear when a complexing reagent is introduced in the method. The examiner interprets that the complexing reagent is added during any of the steps of the method. Interpretation is speculative. Clarification is requested. 

Claim 1, line 13, recites a phrase “the precipitated mixed oxide material”, which lacks antecedent basis. The examiner interprets the phrase refers to “the co-precipitated metal hydroxides”.

Claim 1, line 17, recites a phrase “the wet mixed oxide material”, which lacks antecedent basis. The examiner interprets the phrase refers to “the washed co-precipitated metal hydroxides”.

Claim 1, line 18, recites a phrase “the mixed oxide material”, which lacks antecedent basis. The examiner interprets the phrase refers to “the washed co-precipitated metal hydroxides”.

Claim 1, line 19, recites a phrase “20%”. However, it is unclear what the phrase refers to, e.g., 20% by volume, or 20% by number. The examiner interprets the phrase refers to 20% by volume. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 2, lines 1-2, and claim 3, line 2, recite a phrase “the polymerized zirconium oligomers”, which lack antecedent basis. The examiner interprets the phrase refers to “the zirconium oligomer species”.

Claim 2, lines 2-3, recite a phrase “zirconium octamers in an amount ranging from about 30 to 100%”. However, it is unclear what the phrase refers to., i.e., zirconium octamers in an amount ranging from about 30 to 100% by weight, or zirconium octamers in an amount ranging from about 30 to 100% by molar concentration. The examiner interprets the phrase refers to zirconium octamers in an amount ranging from about 30 to 100% by weight.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al., US 2016/0207027 A1 (Kodama) (provided in IDS received on 07/01/2020),  and taken in view of evidence by ATI, Safety Data Sheet of zirconium oxychloride solution (ATI) and Adamski et al., Synthesis of nanostructured tetragonal ZrO2 of enhanced thermal stability, Nukleonika, 2006 (Adamski).
Regarding claims 1 and 4, Kodama discloses a zirconia-based porous body having a pore diameter suitable for supporting catalytic active species, specifically, a zirconia-based porous body in particle form having a pore diameter peak at 20 to 100 nm in the pore distribution by BJH method (i.e., the zirconia-based porous body is mesoporous) (Kodama, Abstract); the zirconia-based porous body can be used for widely varying exhaust gas purification catalysts, in an environment where its oxygen storage ability and oxygen release ability can be effectively used (i.e., the zirconia-based porous body is an oxygen storage material) (Kodama, [0133]).
Kodama further discloses the method for producing the zirconia-based porous body sequentially comprises the following steps: 
Step (1), separately heating a zirconium salt solution and a solution of sulfatizing agent;
Step (2), mixing the zirconium salt solution after heating and the solution of sulfatizing agent after heating to obtain a basic zirconium sulfate-containing reaction liquid (i.e., basic zirconium sulfate refers to Zr(SO4)2, not indicating the liquid has a basic pH) as a liquid mixture;
Step (4), adding an alkali to the basic zirconium sulfate-containing reaction liquid to obtain a zirconium-containing hydroxide (reading upon neutralizing the zirconium containing precursor slurry with a base to achieve co-precipitation of any constituent metal hydroxides);
Step (5), and subjecting the zirconium-containing hydroxide obtained in step 4 to heat treatment to obtain a zirconia-based porous body (Kodama, [0020] – [0025]).

Kodama further discloses the zirconium salts used are not limited as long as they supply zirconium ions, the use of zirconium oxychloride is preferable (Kodama, [0064]); and the solvent may be suitably selected according to the type, etc., of zirconium salt used, and water is generally desirable (Kodama, [0065]). 

With respect to an acidic pre-polymerized solution of zirconium oligomer species, ATI discloses that zirconium oxychloride solution with water as the solvent has a pH value below 1 (i.e., zirconium oxychloride solution with water is acidic) (ATI, page 4, Section 9); Adamski discloses when ZrOCl2·8H2O (i.e., zirconyl chloride) is dissolved in water, cyclic tetramer complexes are formed as dominant entities (i.e., pre-polymerized solution of zirconium oligomer species) (Adamski, page S31, right column, 1st paragraph). Therefore, the zirconium salt solution of zirconium oxychloride in water of Kodama would inherently be an acidic pre-polymerized solution of zirconium oligomer species.

Kodama further discloses the production method optionally comprises adding a salt (metal salt) of at least one metal selected from the group consisting of rare earth elements, transition metal elements other than rare earth elements, alkali earth metal elements, Al, In, Si, Sn, and Bi, in any one of steps 1 to 4 (Kodama, [0083]). Therefore, it would be obvious for a person or ordinary skill in the art to add the salt (metal salt) of at least one metal to any of steps 1 to 4, including in step (1), to the zirconium salt solution (i.e., to make a polyvalent metal containing mixture).
Kodama further discloses examples of the rare earth elements include Ce, Y, Sc, La, Pr, Nd, and the like, with Ce, La, Pr, Nd, and Y being preferable (Kodama, [0085]). Specifically, Kodama further discloses in Example 1, an aqueous lanthanum nitrate solution and an aqueous neodymium nitrate solution were added thereto and uniformly mixed (i.e., adding a solution of cerium and at least one rare earth other than cerium salts to the zirconium containing solution to make a polyvalent metal containing mixture) (Kodama, [0099]).

With respect to an acidic solution of cerium and rare earth salts, given that Kodama discloses the same cerium nitrate solution and lanthanum nitrate solution of the present application (Specification, [0030]), the cerium nitrate solution and lanthanum nitrate solution (reading upon an acidic solution of cerium rare earth salts) of Kodama would inherently be acidic. 

Given Kodama uses identical or substantially identical acidic polyvalent metal containing mixture (i.e., a solution comprising an acidic solution containing polymerized zirconium oligomers, cerium nitrate and lanthanum nitrate) and sodium sulfate solution (i.e., a complexing agent) with those of the present application (specification, [0030]), it is clear that in the method of Kodama, there would be the interaction of the acidic polyvalent metal containing mixture with a solution of a complexing reagent that exhibits an affinity towards zirconium.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Kodama further discloses after neutralization, the slurry is filtrated to obtain a zirconium-containing hydroxide. The obtained zirconium-containing hydroxide is preferably washed with purified water or the like, if necessary, to remove impurities (reading upon washing the precipitated mixed oxide material with water to remove cationic and anionic admixtures); after washing, drying or the like may be performed, if necessary (Kodama, [0080]).

Kodama further discloses in step 5, the zirconium-containing hydroxide obtained in step 4 is subjected to heat treatment to oxidize the zirconium-containing hydroxide to thereby obtain a zirconia-based porous body (reading upon calcining the mixed oxide material to form the OSM) (Kodama, [0081])

Kodama further discloses in Fig. 1, a graph showing the pore diameter distribution of the zirconia-based porous bodies before heating (i.e., the hydroxide precipitate that was obtained after filtering, washing, drying and heat treatment at 600° C, but prior other additional heat treatment according to Kodama [0101] to [0102]) obtained in Examples 1 to 4 (Kodama, Fig. 1), wherein, all of Examples 1-4 show a fraction of 2-10 nm pores that is less than 20% by volume.

Regarding claim 3, Kodama discloses the use of identical or substantially identical aqueous zirconium oxychloride solution. Therefore, it would be obvious to a person of ordinary skill in the art that the aqueous zirconium oxychloride solution of Kodama would necessarily and inherently do not contain zirconia sol particles. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Furthermore, Adamski discloses when ZrOCl2·8H2O (i.e., zirconyl chloride) is dissolved in water, cyclic tetramer complexes are formed as dominant entities (i.e., polymerized zirconium oligomers) (Adamski, page S31, right column, 1st paragraph). Gradual addition of ammonia to the solution resulted in dramatic changes in pH, forcing the hydrolysis of zirconium cations and eventually formation of the result solid precipitate (eg. sol particles) (Adamski, page S31, right column, 1st paragraph). Therefore, it is clear that the aqueous zirconium oxychloride solution of Kodama, absent of gradual addition of ammonia to the solution resulting in dramatic changes in pH, would not contain zirconia sol particles.

Regarding claim 5, Kodama further discloses the weight ratio of SO42−/ZrO2 in the liquid mixture is maintained within a range of 0.3 to 0.8 (Kodama, [0058]). With mathematic conversion (0.3*123/96 ~ 0.8*123/96=0.38 ~ 1.02) and respective molecular weights (SO42−: 96 g/mol; ZrO2:123 g/mol), the weight ratio of SO42−/ZrO2 corresponds to a molar ratio of SO42− to ZrO2 of 0.38 to 1.02, which overlaps substantially with the range of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 6, Kodama further discloses in Example 1, aqueous sodium sulfate solution, an aqueous zirconium oxychloride solution; an aqueous lanthanum nitrate solution and an aqueous neodymium nitrate solution were added thereto and uniformly mixed (wherein the polyvalent metal-containing mixture comprises water soluble nitrates, chlorides, sulfates, citrates, acetate salts, or a combination thereof) (Kodama, [0099]).

Regarding claim 7, Kodama further discloses preferable examples of the alkali used in the present invention include sodium hydroxide and ammonia (Kodama, [0078]).


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Kodama does not disclose or suggest wherein the polymerized zirconium oligomers comprise zirconium octamers in an amount ranging from about 30 to 100%, as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 11, 2022